Russell, J.
1. A plea of payment which, fails to allege with reasonable-certainty when, how, and to whom the payment was made is insufficient, and, unless amended, should be stricken, upon demurrer, timely filed, specifically pointing out these defects-.
2. In pleading fraud, the specific facts constituting- fraud must be stated. The averment of fraud must not depend upon conclusions, but the conclusion must arise from the full, certain, and explicit statement of the facts relied upon to show fraud.
3. There was no error in sustaining the demurrer. Judgment affirmed.
Citations by counsel: Ga. R. 98/173; 6/437; 68/637; 79/391; 93/785; 101/741; 110/891; 113/149.
John B. Gooper, for plaintiff in error.
Walter J. Grace, E. W. Maynard, contra.